J-S92030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: R.A.W.                                            IN THE SUPERIOR COURT OF
                                                               PENNSYLVANIA




APPEAL OF: M.W., FATHER

                                                             No. 1202 WDA 2016


                  Appeal from the Order Entered July 18, 2016
                  In the Court of Common Pleas of Blair County
                      Civil Division at No(s): No. 2015 AD 60


BEFORE: SHOGAN, J., MOULTON, J., and STRASSBURGER, J.*

MEMORANDUM BY MOULTON, J.:                                FILED JANUARY 23, 2017

        M.W. (“Father”) appeals from the order entered July 18, 2016 in the

Blair   County    Court    of    Common        Pleas   denying   Father’s   petition   to

involuntarily terminate the parental rights of K.H. (“Mother”) to their child

R.A.W. (“Child”), born in July 2006. We affirm.

        On December 4, 2015, Father filed the instant petition for involuntary

termination of Mother’s parental rights.               Father and Mother are Child’s

biological parents.      A hearing on Father’s petition was held on April 13,

2016. At the hearing, the trial court heard testimony from Father, Father’s

wife J.W., and Mother.          On July 18, 2016, the trial court denied Father’s

petition. On August 11, 2016, Father filed a timely notice of appeal.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S92030-16



       The trial court thoroughly set forth its factual findings, which we adopt

and incorporate herein. See Trial Court Op., 7/18/16, at 2-9, 17-24.1

       Father raises the following issue on appeal:

           Whether or not the Termination Court erred by
           determining that the Appellee has not evidenced a settled
           purpose of relinquishing parental claim to a child or has
           refused or failed to perform parental duties[.]

Father’s Br. at 3.

       We consider Father’s appeal mindful of our well-settled standard of

review:

           [A]ppellate courts must apply an abuse of discretion
           standard when considering a trial court’s determination of
           a petition for termination of parental rights. As in
           dependency cases, our standard of review requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by
           the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
           (2010). If the factual findings are supported, appellate
           courts review to determine if the trial court made an error
           of law or abused its discretion. Id.; [In re R.I.S., 36 A.3d
           567, 572 (Pa. 2011)]. As has been often stated, an abuse
           of discretion does not result merely because the reviewing
           court might have reached a different conclusion. Id.; see
           also Samuel–Bassett v. Kia Motors America, Inc.,
           [613] Pa. [371], 34 A.3d 1, 51 (2011); Christianson v.
           Ely, 575 Pa. 647, 838 A.2d 630, 634 (2003). Instead, a
           decision may be reversed for an abuse of discretion only
           upon demonstration of manifest unreasonableness,
           partiality, prejudice, bias, or ill-will. Id.

____________________________________________


       1
         We note that on p. 3 of the trial court’s opinion, the court twice uses
the initials “M.H.” After review of the record, we conclude that this was a
typographical error, and that this refers to Child’s Father, M.W. See Trial
Court Op. at 3.



                                           -2-
J-S92030-16


        As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate
        courts are not equipped to make the fact-specific
        determinations on a cold record, where the trial judges are
        observing the parties during the relevant hearing and often
        presiding over numerous other hearings regarding the
        child and parents. R.J.T., 9 A.3d at 1190. Therefore,
        even where the facts could support an opposite result, as
        is often the case in dependency and termination cases, an
        appellate court must resist the urge to second guess the
        trial court and impose its own credibility determinations
        and judgment; instead we must defer to the trial judges so
        long as the factual findings are supported by the record
        and the court's legal conclusions are not the result of an
        error of law or an abuse of discretion. In re Adoption of
        Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis. We

have stated:

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of his or her parental rights
        does the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). The

petitioner has the burden “to prove by clear and convincing evidence that

[the] asserted [statutory] grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009). “Clear


                                   -3-
J-S92030-16


and convincing evidence is defined as testimony that is so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitation, of the truth of the precise facts in issue.” In

re R.I.S., 36 A.3d 567, 572 (Pa. 2011).

       Father focuses on Mother’s history of drug use and incarceration in

support of his claim that he established, by clear and convincing evidence,

the statutory grounds for termination of her parental rights to Child under

sections 2511(a)(1) and (2).2 In particular, Father contends that Mother’s

sporadic contact with Child during her incarceration reflected both “a settled

purpose of relinquishing her parental claim to the child” and a “fail[ure] to

perform her parental duties,” and that her “repeated incapacity and
____________________________________________


       2
           Sections 2511(a)(1) and (2) provide:

            (a) General rule.--The rights of a parent in regard to a
            child may be terminated after a petition filed on any of the
            following grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary
            for his physical or mental well-being and the conditions
            and causes of the incapacity, abuse, neglect or refusal
            cannot or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(1), (2).




                                           -4-
J-S92030-16


incarceration has caused the child to be without essential parental care, and

it does not seem to be able to be remedied by the parent.” Father’s Br. at

8; see 23 Pa.C.S. § 2511(a)(1), (2). The trial court carefully and thoroughly

addressed these claims in its opinion, not only applying the relevant law but

also making credibility determinations concerning Mother’s efforts to remain

in contact with Child while incarcerated as well as Mother’s ability to remedy

her prior incapacity. While Father argues for a different reading of the facts,

we will not disturb the trial court’s findings, as they are fully supported by

the record.     In sum, we conclude that the trial court did not abuse its

discretion in finding that Father “failed to establish by ‘clear and convincing

evidence’ that the termination of [Mother’s] parental rights is warranted.”

Trial Ct. Op. at 17. We agree with and adopt its reasoning.3 Id. at 17-24.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017

____________________________________________


       3
        We note that because the trial court determined that Father failed to
prove that Mother’s conduct satisfied the statutory grounds for termination
in section 2511(a), it was not required to and, accordingly, did not address
the considerations set forth in section 2511(b).



                                           -5-
                                                                                        Circulated 01/04/2017 10:01 AM




      IN THECOURT OF COMMON                   PL,EAS OF BLAIR COUNTY, PENNSYLVANIA

IN RE:      R.A.W.
                                                         NO. 2015 AD 60




HON. WADE A. KAGARISE                                    PRESIDING JUDGE

PHILLIP 0. ROBERTSON.            ES.QUIRI::              COUNSEL l;OR PETITIONER

MARYANN .JOYCE BISTLINE. ESQUIRE                         COUNSEL FOR RESPOND.l~NT
                                                                                                                                    ....
                                                                                                                                    'J

TERRESSA      GEORGE, ESQUIRE                                                                                                         '
                                                         GUARDIAN        i\O LITEM
                                                                                                                                                    ~-
                                                                                                                                                    • ,,     rt,!!
                                                                                                                                                  . ·.:: ...-··
                                                                                                                                                  ··')      ,..•
                                                                                             ·.   -···        -·---1
                                                                                                              . .. . ~                            c; :-, z.;
                                                                                                         ',
                                                                                                                                                 r: ..     :.·u

                                                OPINION                                       '   :. : -;

                                                                                                                         ...~ ...
                                                                                                                            \,,..

Date: .Iuly 18, 2016                                                                                                                 .....
                                                                                                                                             .:· . ·;,1
                                                                                                                                             _ :..~.


         In this matter, the Court has been asked to engage in the task of the resolution nf the

Petition for 1 nvoluntary Termination    of Parental Rights that has been Ji led by the Peli ti oner

regarding a minor child R.A.W .. born.Julye 2006.

PROCEDURAL HIS'l'ORY:

         As indicated   above. the subject child was born on Julye       2006, The Petitioner f'v1. W. is

the biological father of the subject child. The Respondent !As a result, the hearing on the Peti ti011 for Involuntary Tennhrntion of Parental Rights was

rescheduled for April 13, 2016 al 8:3.0 a.m,         The hearing occurred toils conclusion on that dale.

Ai the close of the evidentiary hearing, the Court provided to the parties the opportunity to file

written arguments and/or briefs in support of their positions.        The Court directed the Guardian

Ad Litern counsel to present certain opinions about the-case on the record at the. close of the

evidential)' hearing. The Court also provided the Guardian Ad Litein counsel the opportunity fo

file additional   written opinions.     The Guardian Ad Lit em filed a briefon June 7. 20 I 6. The

Petitioner M.W. filed a brief in support of his position on June l7, 2016.          The Respondent K.H .

filed a briefon July l , 2016.        This matter is now ripe for disposition.

FACTUAL HISTORY:

         The Petitioner M.W. presented testimony at the evidentiary hearing. M.W. testified that

he lives in Tyrone with his wife, .T.W. and their four children. M.W. works as a salesman at

Mattress Warehouse. His wife, J.W., works as an assistant manager al Dollar General. The four

children fhat reside in the home are C-                  age 12., Rllllage 9, E-                  age 31 and

the subject child. C-and I-are not the biolo gical children of M. W. They arc the

biological children of his wife J .W. Ellllis the. biological child of the Petitioner and his

wife J.W.

          Ivf.W. testified that the biological mother of the subjectchild is K.H. He testified that

there was a previous custody order in effect but it has now been suspended as a result of a

December order. This December order was issued as a result.of the filing of the within Petition.

M.\V. testified that the custody order was not being followed          due to the. fact that   x.rr.   had been

in several different places as a result of being in prison for what he believes were drug charges.




                                                        2
M.W. testified that he    lived with K.lL and the subject child until December 2008. M.W. and

K.H. separated in 2008. After the separation, the subj eel child lived with the RespondentKl-l.

        In October 2012; M.W. testified that he received custody of the subject child due to

K.H.'s father contacting him becausethe Mother had been arrested. The testimony at the

evidentiary hearing established that the Mother was arrested for conspiracy tomanufacture and

distribute heroin. The testimony established that Levi Holland was manufacturing and selling
heroin out of her residence. Furthermore, the evidence established that K.H. had been using

heroin for four months.

        M. W. testified that he has been the primary caregiver of the child since October 2012.

M. W. testified that K.H. was in the Blair County Prison for a few months at the end of 2012.

She was released in February or March of 2011. During the initial period of incarceration, there

were some telephone calls between the child and K.H. When K.H. was released in February         01·


March 2013, M.W. testified that she was out of prison for approximately six months. During this

six month period, M.W. testified that K.H. exercised custody pursuant to a custody order where

she would receive two weekends in a row with the subject child and then he would receive one

weekend. The other periods of custody would be with M.H. It appears from M.H. 's testimony

that this custody arrangement was governed by a custody order that was entered based on the

parties' agreement. M.W. testified that the Mother was consistent with her weekend periods of

visitation at that time. Around the time of September 2013, K.H. was incarcerated again as a

result of what M.W. believes was a parole violation. M.W. testified that K.I-I. went into the state

correctional system and remained there until November 2015.

       M.W. testified that while K.H. was incarcerated from September 2013 until November

2015, there was no physical contact between K.H. and the subject child. When asked if there



                                                 J
was phone contact between the child and K.H., M.W. testified that occasionally      there were a few

calls here and there but no telephone calls on a consistent basis. Upon questioning by Guardian

Ad Litem counsel, M. W, approximated that there were approximately fourteen to seventeen

telephone calls. M.W. indicated that the approximate fourteen to seventeen calls were not

concentrated during any particular period of K.H .' s incarceration. M. W. testified that when

K.H. would call, they would allcwK.H. to talk to the subject child unless the subject child began

to getup set or there would be some type of argument between he and K.H. M. W. testified that

K.H. did not send any Christmas or birthday gifts during this period of time. M.W .. testified that

she did send a few letters "here and there",   Upon questioning by Guardian Ad Litem counsel,

M.W. testified that he believes there were approximately two cards sent but he did not know how

many letters. He later testified that he would approximate that there were ten letters. M.W.

testified that he would provide some of the letters to the subject child but some he would not

provide to her depending on how he believed the child would react to the letters and whether or

not the child wanted to read the letters. M.W. testified that he had told the subject child that

K.H. was in prison. He explained that if the child seemed to be doing well with the lack of

contact from the Mother, he would not provide the letters.

       M. W. testified that from July 2 O 15 to November 2 0 J 5 K.H. was in a halfway house in

Pittsburgh. During this period of time, M.W. testified that there were no calls or gifts. M.W.

testified that in the six months prior to the filing of the Petition for Involuntary Termination of

Parental Rights, K.H. did nothing to be a parent to the child. M.W. testified that the bond

between the subject Child and his wife J. W. is good. He testified that he has been married to

J;W. for approximately five years and that he has beenin a relationship with J.W. since 2009.

M.W. testified that there is no bond between the subject child and K.H. but there is a bond



                                                  4
 between his   Wife J.W, and the subject child. He testified that K.H. has also not provided any

financial support for the child. M. W. testified that the subject child   110\V   calls his wife J. W.

"Mom;'. M.W. testified that he believes that it would be in the child's best interest.to have

K.H.'s parental rights terminated. M.W. testified that the child does well in school and has a

good attendance record.

        Upon questioning by Respondent and Guardian Ad Litem counsel, M.W. testified that

after his filing of the Petition for Involuntary Termination of Parental Rights on December 4,

2015, he obtained aCourt Order dated December I 0, 2015 that suspended Respondent's periods

of custody until disposition of the Petition for Involuntary Termination of Parental Rights. M. W.

testified that in the period of time from K.H. 's release from prison in November 2015 until the

December 10, 2015 Order suspending K.H. 's periods of custody that K.H. left a message

attempting to talk to the subject child on Thanksgiving and also talked to the child by telephone

on December 8, 2015. During his testimony, M.W. approximated that K.H. talked to the subject

child anywhere between two and four times afterher release from the halfway house but prior to

the filing of the suspension of her custody rights. Counsel indicated that K.H.'srelease from the

halfway house occurred on November 20, 2015.

       M.W.'s wife, J.W., also provided testimony at.the evidentiary hearing. J,W. testified to

even less contact between K.H. and the subject child. J.W. testified that if there were any calls

between K.H. and the subject child there was very little calls. She testified that she only recalled

'three or four letters being sent from K.H. to the child. Her testimony indicated that on each

occasion the child was given the letters and the child responded to the letters. She recalled only

one card being sent.to the child from Ibeginning of her incarceration when she was in the Blair County Prison. J.W. testified that there

has not been any physical contact between K.H. and the child and that she doesn't recall any

phone calls between K.H. and the child after her release from incarceration in November 2015.

J.W. testified that her bond with the child is very good and that it. would be her intent to adopt the

child if the Petition for Termination of Parental Rights is granted. J.W. testified that she helps

the child with her homework and takes her to activities and indicated that she is like a mom to
the child.

        The Respondent K.R also provided testimony at the evidentiary heating. K.H. testified

that she currently lives on Bell Avenue in Altoona. She plans to move to a residence on Cherry

A venue Where she. will live alone. She described her incarceration historyindicating that she

was arrested on October 7, 2012. She was incarcerated until February 2013. She was released

on bail at that time and remained out of prison until May 2013. In May 2013 she was sentenced

to the Blair County Criminal Court's Drug Court. She remained free until September 4, 2013.

On this date she was re-incarcerated as a result of what she indicates was her only Drug Court

violation.   She testified that this violation occurred when she gave another individual in Drug

Court her prescription medication. This violation resulted her in entering the Department of

Correcnons State Intermediate PunishmentProgram on October 22, 2013. She was sent to

Muncy State Prison in November 2013. She remained incarcerated until November 2015. She is

currently serving a ten year period of probation. She testified that this probation can be

terminated after five years ifshe successfully abides by the terms and conditions of her

supervision -.

        K. H. testified that at the early stages of her incarceration when she was in the Blair

County Prison she would attempt to contact the child by telephone two times per week. She


                                                  6
testified that she had little money due to the fact thatshe had no financial support from her

family and was unable to make additional calls. She testified that once she went to the state

correctional institution she would attempt to call the child four or five times a week,    She

attempted to reach the child through contacting J.W. 's telephone number as that was the

telephone number she was directed to utilize. She testified that approximately once every two

weeks J.W. would answerthe telephone.

       K.H. testified that she also sent letters to the subject child while she was in the state
correctional institution system. She indicated that she would send two to three letters per month

and that she would also send cards to the child every Christmas, Easter and on the child's

birthday. She testified that she only received two letters back from the child during her time in

state prison. K.H .. testified that once she was released from the state correctional institution and

sent to a halfway house In Pittsburgh in July 2015 she attempted to contact the subject child by

telephone every day between.thehours of 5:00 p.m, and 7:00 p.m. During hertestimony she was

able to recall J.W. 's cell phone number. She testified that approximately once every other day

J.W. would answer the telephone during this period of time, However, J;,W. would make

excuses oh why she could nottalk to the child. She said she was unable to leave Pittsburgh and

therefore couldn't sec the child in person-and she testified that the Petitioners would .not bring the

child to see her. K.H testified that her attempts to contact the child continued after her release

from the halfway house in November 2015. She testified that she attempted to call the, Petitioner

and/or his wife every day but only was able to talk to her on two or three occasions. She testified

that she asked the Petitioner and his wife if they were willing to place the previous custody order

back into effect and allow her to see the child. K.H. testified that this conversation happened

around the period of Decemberd" or      5th,   Her testimony indicated that the Petitioner and his   wife


                                                    7
indicated that they were   not willing to do that, that she would see them in court, and that she was

causing the child to be emotionally distraught.

        K.H. also testified that she objected to the entry of the December 2015 Order suspending
her custody rights. K.H. testified that her mother received the paperwork for the special relief

hearing only a day or two before the hearing on the special relief. She was unaware of the

special relief hearing prior to that time. K.H. testified that she was served with a copy of the

Petition for T ermination of Parental Rights at the special relief hearing by petitioner's counsel.

K.H. testified that she acknowledges her mistake of getting drug charges and wishes to slowly

reintegrate herself back into the subject child's life. K.H. indicated that since her release from

incarceration she voluntarily enrolled herself in two different programs with Home Nursing in

Altoona and successfully completed the programs. K.H. indicated that she was clean three and a

half years as of April 4, 2016.   K.H. testified that she made one partial payment of child support

in the amount of$35.00 and that itwas her understanding that the support order was set to be

placed on hold due to a disability preventing her from being able to work. K.H. testified that a

heart valve issue and anxiety are the reasons for her disability. She did not file any contempt

petitions against the Petitioner because she did not believe that her situation would appear to be

stable enough to do so.

       The parties admitted several exhibits into the 'record at the evidentiary hearing and

presented testimony regarding those exhibits. Petitioner's Exhibit No. l is a copy of the

December 10, 2015 Court Order ofthe Honorable Judge Timothy M. Sullivan. This Order

makes clear that the Court is granting the Petition for Special Relief and suspending the Mother's

custody rights. However, the Order states that this is being done in light of'the Father's filing of

a Petition for Involuntary Termination of Parental Rights, The Order indicates that the Court is



                                                  8
not making any specific findings or assessing any fault. Petitioner' s Exhibits 2 through 6 are

copies of Verizon telephone    records for M.W. and lW.       At.the hearing below M.W. presented

testimony regarding these exhibits.    His testimony    was that these records establish telephone

calls that were made (or not made} by K:.H. to his cell phone or to J. W. 's cell phone.    His

testimony revealed that during some     of the time periods there was as little as one or two calls

made and during at least one of the periods of time that there were six telephone calls made. It
appears that these were presented to establish that the calls were much less often than the calls

asserted by KR in hertestimony.        Despite the admission of the records, M.W. testified that he

was unaware of whether or not the records included calls that were made and not answered or

whether the records only included calls that were made that were answered. He also indicated

that he doesn't know if the records detail calls that would have went to voicemail. Respondent

K.H. presented Respondent's Exhibit No. 1. Respondent's Exhibit No. 1 was a letter written by

M.W. andJ.W. toK'H, dated February 16, 2015. The exhibit also included a February 9, 2015

letter that K.H. sent to the subject child and a February 16; 2015 letter that the child returned to

K.H.

APPLICABLE LAW:

        It has long been recognized that a parent possesses a basic constitutional right to the care,

custody, and control of his or her child. Skinner v. Oklahoma, 316 U.S. 535, 62 S.Ct. 1110, 86

L.Ed. 1655 (1942); Meyer v. Nebraska, 262 U.S. 390, 43 S.Ct. 625, 67 L.Ed. 1042 (1923).

Accordingly, the termination of parental rights is "one of the most serious and severe steps a

court can take." In.re Adoption of Sarver, 444 Pa. 507, 281 A.2d 890, 891 (1971). Nevertheless,

a parent's right may be terminated .if he or she fails to fulfill his or her parental duties to the

child. In re B., N.M., 856 A.2d 847, 856(Pa.Super. 2004), appealdenied, 582 Pa. 718, 872 A.2d



                                                    9
100 (2005). This right may be terminated if the child does not receive either proper parenting or

care in a permanent, safe, or healthy environment. Id. Due to the gravity of the right at stake, the

courttakes a careful look at each case, examining its individual Circumstances and considering

all explanations offered by the parent, to determine whether the totality of the circumstances

warrants an involuntary termination of parental rights. !11 re R.LS., 614 Pa. 27 5, 36 A.3d 567,

572 (2011) (citing In the Matter of the Adoption ofCharles E.D.M., 550 Pa, 595, 708 A,2d 88,
91 (1998)).


       The Adoption Act governs who may bring a petition and what the petition must contain

so as to terminate parental rights. Strictadherence to the Adoption Act is a prerequisite to the

eourt's jurisdictionto hear a petition to terminate parental rights in connection with a proposed

adoption. In reAdoption ofJ.FD., 782 A.2d 564, 565 (Pa.Super .. 2001). Section 2512 states:


       (a) \\'ho may file.·-A petition to terminate parental rights with respect to a child under
       the age of 18 years may be filed by any of the following:



               (1) Either parent when termination is sought with respect to the other parent.


               (2) Anagency.,


               (3)The individual having custody or standing in loco parentls to the child and
               who has filed a report of intention.to adopt required by section 2531 (relating to
               report of intention to adopt).



              (4) An attorney representing a child or a guardian ad litem representing a child
              who has been adjudicated dependent under 42 Pa.C.S. § 634l(c) (relating to
              adjudication).




                                                10
          (b) Contents.--The petition shall set forth specifically those grounds and facts alleged as
          the basis for terminating parental.rights, The petition filed under this section shall also
          contain an averrnent that the petitioner will assume custody of the child until such time as
          the cb i Id is adopted.If fhe petitioner is an agency it shall not be required to aver that an
          adoption is presently contemplated nor that .aperson 'with a present intention to adopt
          exists.
23 Pa.C.S.A. § 2512


          Assuming the petition meets the above threshold requirements, the court may then

consider the underlying procedural requirements arid merits ofa request to terminate a parent's

tights.


          The party seeking the termination of parental rights bears the burden of proof in showing

the grounds for termination. In re R.JS., 614 Pa. 275, 36 A.3d at 572. Specifically, for a court to

terminate a parent's rights, the petitioning party must prove the asserted grounds for termination

by clear and convincing evidence. Id. Clear and convincing evidence is defined as testimony that

is so "clear, direct, weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance; of the truth of the precise facts in issue.'; In re J.L.C., 837 A.2d

1247, 1251 (Pa.Super. 2003).


          The petitioning party is charged with satisfying the following two-part.test to warrant the

termination, which the court considers in a bifurcated manner prior to terminating parental rights:


          ''Initially, the focus is on the conduct of the parent. The party seeking termination must
          prove by clear and convincing evidence that the parent's conduct satisfies the statutory
          grounds for termination delineated   in  Section 2511 (a). Only if the court determines that
          the parent's conduct warrants termination ofhis or herparental rights does the court
          engage in the second part of the analysis pursuant to Section 2511 (b): determination of
          the needs and welfare of the child under thestandard of best interests of the child."
In re L.Af, 923 A.2d 505, 511 (Pa.Super. 2007).




                                                    11
Section 2511 ( a)~(b)provides   in pertinent   part

       (a) General rule. -· The rights of a parent in regard to a child may be terminated after a
       petition filed on any of the following grounds:


               (l) The parent by conduct continuing for a period of at least six months
               immediately preceding the filing of the petition either has evidenced a settled
               purpose of relinquishing a parental claim to a child or has refused or failed to
               perform parental duties.


               (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent
               has caused the child to be without essential parental care, control or subsistence
               necessary for his physical or mental well-being and the conditions and causes of
               theincapacity, abuse, neglect or refusal cannot or wilI not be remedied by the
               parent.



       (b) Other considerations, --The court in terminating the rights of a parent shall give
       primary consideration to the developmental, physical and emotional needs and welfare of
       the child. The rights of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings, income, clothing and
       medical care if found to be beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(l), (6) or (8), the court shall not consider any efforts by
       the parent to remedy the conditions described therein which are first initiated subsequent
       to the giving of notice of the filing of the petition.


23 Pa.C.S.A. § 2511.


       Pursuant to Section 25 l 1 (a) (1 ), the statutory ground for termination is met "if the parent

either demonstrates a settled purpose of relinquishing parental claim to a child or fails to perform

parental duties" fol' a duration of at least six months. In re C.M.S, 832 A.2d 457, 462 (Pa.Super.

2003), appeal denied, 580 Pa. 687, 859 A.2d 767 (2004) (emphasis added). The Pennsylvania

Supreme Court has explained that parental duty "is best understood in relation to the needs of a




                                                      12
child." In   re Jir., 983 A.2d 771, 777 (Pa.Super. 2009) (quoting In re Burns, 474 Pa. 615, 379

A.2d 535, 540 (1977)).


        "A child needs love, protection, guidance, and support. These needs, physical and
        emotional, cannot be met by a merely passive interest in the development of the child.
        Thus, this court has held that the parental obligation is a positive duty which requires
        affirmative performance. This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a genuine effort to maintain
        communication and association with the child. Because a child needs more than a
        benefactor, parental duty requires that a parent exert himselfto take and maintain a place
        of importance in the child's life."



Id.; In re C.M.S, 832 A.2d at462.

        \Vhile termination will not occur when parental absence is truly a result ofcircumstances

outside of a parent's control, a parent must use aU available resources to preserve the parent-

child relationship. Moreover, a parent must exercise reasonable firmness in resisting obstacles

that may threaten toimpede the parent-child relationship. In re Shhies,525 A.2d 801, 803 (Pa.

1987). The Commonwealth's courts have repeatedly recognized that "parental rights are not

preserved ... by waiting for a more suitable or convenient time to perform one's parental

responsibilities while others provide the child with his or her immediate physical and emotional

needs." In re C.M.S, 832 A.2d at 462 (citing In re Adoption of Godzak, 719 A.2d 365, 368

(Pa.Super 1998)).

        Upon finding either a settled purpose ofrelinquishing parental rights or a failure to

perform parental duties, the court must then consider the foll owing three factors: ( 1) the parent's

explanation for his or her conduct; (2) the post-abandonment contact between the parent and ·

child; and lastly (3) consideration of the effect of the termination of parental rights on the child

pursuant to Section 25ll(b}. In re Adoption of Charles ED.J.1., 708 A.2d at 92.


                                                   13
       Pursuant to the first prong, the court must consider a   parent's explanation for the apparent

abandonment. Consideration should also be paid to any situations in which the custodial parent

"has deliberately created obstaclesandhas   by devious meanserected barriers intended to impede

free communication and regular association between the non-custodial parent and his or her

child." In re Shives, 525 A.2d at 803. The pertinent inquiry is not the degree of success a parent

may have had in reaching his or her child, but whether, under the circumstances, the parent
employed all available resources to preserve the parent-child relationship. Id. (citing In re

Adoption of Faith M, 509 Pa. 238, 501 A.2d 1105, 1108 (1985)). Parental duty certainly does

not require the impossible, but may require that which is difficult and demanding. In re Burns,

474 Pa. 615, 379 A.2d 535, 541 (1977). For instance, a temporary delegation of parental duties

to a suitable caregiver during a crisis may constitute evidence ofresponsible parenting. Petition

of Lutheran Children and Family Service of Eastern Pennsylvania, 456 Pa. 429, 321 A.2d 618,

620 (l 974). However, a parent's failure to communicate with a child due to drugaddiction or

even participation in a drug rehabilitation program may not be excused if it occurs over a lengthy

period. In Interest of Q.J.R., 664 A.2d 164, 166-67 (Pa.Super.1995) (affirming termination of

mother's rights when she did not personally or verbally contact child for over fourteen months

due to her drug addiction and treatment).


       In accordance with the second prong, the court must examine the parent's post-

abandonment conduct to determine whether the parent attempted to reestablish a parent-child

relationship. 23 Pa.C.S.A. § 25ll(b). Taken alone, past incapacity is not .sufficlent te warrant

termination; there must be evidence of a parent's present incapacity to parent the child. In re

Adoption of A.ND., 520 A.2d Jl, 35 (Pa. Super. 1986). Nonetheless, a child cannot be put "on

hold" until the parent finds it convenient.to communicate and careforthe child. In re D.JS., 737


                                                  14
A.2d 28'.3, 286-87 (Pa.Super,    1999}. Merely because a parent experienced   a renewed interest in

cthe child after the six-month statutory period had elapsed does not necessarily   bar   termination,

Id.

       Pursuant to Section 2511 (b) and as described in the above third prong, the court should

consider the nature and status ofthe emotional bond between the parent Mid child, with close

attention paid to the effect on the child if that bond were to be permanently severed, In re

Adoption of is«, 991 A.2d 321; 323 (Pa.Super. 2010) ( citing In re t.u, 923 A.2d at 511).

Specifically, the court must determine whether termination of parental rights would best serve

the developmental, physical, and emotional needs and welfare of the child. 23 Pa.C.S.A. §

25] l(b). While the emotional bond shared between a parent and child is a major element of the

emotional needs analysis, it is only one factor to be considered; the natural attraction between

parents and children does not equate to a bond that will necessarily defeat a petition to terminate

parental rights. In re MA.J.1., 33 A.3d95, 104 (Pa.Super. 2011). In situations in which there is no

evidence of a bond between patent and child, it is reasonable to infer that no bond exists. In re

Adoption ofJlvf., 991 A.2d at 324 (Pa.Super. 2010) (citing/n reKZ.S., 946 A.2d 753, 762-63

(Pa.Super, 2008)). After all, Section 251 l(b) requires the court to determine what effect breaking

an existing parent-child bond will currently have on the child; Section 25U(b) does not ask

courts to speculate whether a bond may be formed in the distant future. 111   re Adoption    of J.M.,

991 A.2d at 325. Because the Adoption Act seeks to achieve permanency for the child, the focus

must be on the present rather than on the uncertain future. As a result, the court cannot consider

any efforts made   by a parent   to remedy conditions supporting termination when taken

subsequent to the filing of the petition. In re nw., 856 A.2d 1231, 1234 (Pa.Super. 2004).




                                                   15
         In addition to emotional needs.consideration   must also be given to the child's

developmental and physical needs. A parent's rights     may not be terminated    solely on the basis of

medical care or other environmental factors, including inadequate housing, furnishings, income,

or clothing, provided those factors are deemed outside ofthe parent's control. 23 Pa.C.S.A. §

251 l{b ). A patent's tights further may not be terminated simply because the child may encounter

greater advantages in another home. In re Anderson, 464 A.2d 428, 431 (Pa.Super. 1983).

         Contained within the Section 2511 (b) analysis of the needs and welfare of the child, the

court must also address and evaluate whetherthe proposed adoptionis in the child's best

interests. In re E.}.1.l. > 57 A.3d 1278, 12 87 (Pa. Snper. 2012) { citing In re Adoption ofL.J. B., 610

Pa, 213, 18 A.3d 1098 (2011)), Intangible benefits, such as the love, comfort, security, and

stability that the child may experience with the adoptive parent, should also be considered in this

needs and welfare inquiry. In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010). Based on the totality of

the circumstances from the above inquiries, the court must then determine whether an

involuntary termination of parental rights is warranted.


         There are differences in the applicable. law and analysis for§ 251 l(a)(l) and§

251 l(a)(2). 23 Pa. C.S.A. § 2511 (a)(2) provides that termination of parental rights can occur

"when the repeated and continued incapacity, abuse, neglect or refusal of the parent has caused

the child to be without essential parental care, control or subsistence necessary for his physical or

mental wellbeing and the conditions and causes of the incapacity abuse, neglect or refusal cannot

01   will not be remedied by the parent."   The Superior Court has stated that this section indicates

that parental rights may be terminated on the ground of continued abuse or neglect if three (3)

conditions are met: (1 )repeated and continued incapacity, abuse, neglect or refusal must be

shown; (2) such incapacity, abuse, neglect or refusal must be shown to have caused the child to

                                                   16
be without essential parental care, control or subsistence; and (3) it must be shown that the

causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied. In re:

Involuntary Termination of Parental Rights to E.A.P.,944 A.2d 79 (Pa. Super. 2008). The

Superior Court in In re: E.A.P. stated as follows:


               "Statute authorizing termination of parental rights on ground of continued abuse
               or neglect does not emphasize a parent's refusal or failure to perform parental
               duties, hut instead emphasizes the child's present and future need for essential
               parental care, control or subsistence necessary for his physical or mental well
               being, and therefore, the language and statute should not be read to compel courts
               to ignore a child's need for .a stable home and strong continuous parental ties
               which the policy of restraintin state intervention is intended to protect, and this is
               particularly so where disruption of family as already occurred and there is no
               reasonably prospect for uniting it."

       Incarceration, while nota litmus test for termination can be determinative of the question

of whether a parent is incapable of providing "essential parental care, control or subsistence" and

the length of the remaining confinementcan be considered as highly relevant to whether "the

conditions and causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied

by the parent", In re: Adoption ofS.P., 47 A.3d, 817, 830 (Pa. 2012).



DISCUSSION:
       For the reasons outlined herein, we find that the Petitioner has failed to establish by

"clear and convincing evidence" that the termination of the Respondent's parental rights is

warranted. As stated above. clear and convincing evidence is defined as testimony that is so

"clear, direct, weighty, and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue", In Re: JL. C, 83 7 A.2d, 1247, 1251

(Pa. Super2003) In this case, we simply find that the Petitioner's evidence does not meet this

hefty burden. In examining the basis for termination of parental rights pursuant to 23 Pa.


                                                  17
C.S.§251 l(a)( 1 ), we do not believe that the testimony has established    that the Respondent   has

evidenced a settled purpose of relinquishing   her parental   claim or that the Respondent has failed

to utilize available resources to preserve the parent/child relationship.

        The testimony at the evidentiary hearing portrayed a wide disparity regarding the extent

of the contact that the Mother attempted to have with this child. The Petitioner M. W. testified

that during K.H.'s incarceration from September 2013 until November 2015 that there was no
physical contact between K.I-I. and the subject child. He then testified that there were

approximately fourteen to seventeen telephone calls spread out during the period of time that

K.H. was incarcerated. M.W. testified that no Christmas or birthday cards were sent to the child

during that period of time. · He also approximated that there were approximately two cards sent

from K.H. to the child and approximately ten letters. After K.H. was released from

incarceration, M.\\7; testified that K.H. spoke with the child on anywhere between two to four

occasions. When M.W.'s wife J.W. testified, she testified that there was very little to no

telephone calls made between K.H. and the child. She testified that she believed that there were

three or four letters and one card. She recalled that the card was a birthday card in or around

July 2014. Contrary to M.W. 's testimony, J.W. testified that every time a letter was sent by K.H.

that the letter was given to the subject child and that the child responded to the letter. M.W.

testified that the child would not be permitted to receive letters when he and J.W. believed that

they would upset the child. J.W. didn't recall any telephone calls between K.H. and the child

after K.H. 's release from incarceration in November 2015.

       The Respondent K.H.'s testimony provided a completely different picture. She testified

that she would make calls to the child at the beginning of her incarceration with calls occurring

approximately two times a week and that these calls eventually increased to four or fl ve times a



                                                  18
week. She testified that M.W. and J.W. often would not answer the telephone or when they did

answer the telephone    would not allow her to speak to the subject child. KJl testified that she

also sent letters to the child on two or three occasions every month and would send cards to the

child on holidays such as Christmas, Easter and on the child's birthday. K.H. testified that when

she was.released from the statecorrectional institution and sent to a halfway house, she would

attempt to telephone the child every day. She recalled J.W. 's cell phone number when she
testified at the hearing below. She conceded that she did not see the child in person but indicated

that the Petitioner would not bring the child to see her at the state correctional institution or at the

halfway house. During the period oftime after her release from incarceration in November

2015 but prior to the beginning    of December 2015 when the Petitioner filed this Petition to

Terminate Parental Rights, K.H. expressed a desireto reinstitute the custody order and.re-

establish herself in the child's life. When K.H. learned that M.W. had filed a Petition for Special

Relief in Custody seeking to suspend her periods of custody, K.H. showed up at the Court

hearing and objected to her rights being suspended.

        Considering the testimony as described above, this Court is unable to conclude that the

Petitioner has presented sufficient credible factual testimony to sustain his burden pursuant to the

"clear and convincing" standard. We believe that based on the totality of the evidence it. is

reasonable to conclude that Respondent's actions included consistently telephoning the Petitioner

and the child, writing letters to the child and sending cards to the child. We find these actions

sufficient to evidence that she desired to maintain the parent/child relationship and did not intend

to relinquish her parental claim. K.H. 's actions in attempting to re-establish the custody

schedule after her release from incarceration is further evidence of her desire to maintain her

relationship with the child, ·we also note that for the first six years of the child's life the child



                                                   19
lived with the Respondent and during the period of time in 2013 when she was not incarcerated

she continued lo maintain consistent contact with the child pursuant to a custody order.

        We likewise believe that the Petitioner bas failed to satisfy his burden to prove that

termination of the Respondent's parental rights is warranted pursuant to 2.3 Pa. C.S.§2511 (a)(2).

An examination of the facts pursuant to §2511 (a)(2) is different from the analysis for

§251 l(a)(l ). 23 Pa. C.S.A. §25 ll(a)(2) requires the Cami to consider whether or not the

repeated and continued incapacity, abuse, neglect, ot refusal of the parent has caused the child to

be Without essential parental care, control or subsistence necessary forthe child's physical or

mental well- being and whether the conditions and causes of the incapacity, abuse, neglect, or

refusal cannot or will not be remedied by the parent. In this particular case, the Petitioner points

to the Respondent "sincarceration from September 2013 to November 2015 as evidence of her

incapacity to provide parental care, The Petitioner also points to Respondent's criminal history

and drug abuse. We disagree that these facts are sufficient to warrant termination pursuant to

§2511 (a)(2)under the facts and circumstances of this case.

        We acknowledge that the Respondent was incarcerated on two occasions. Once in late

2012 and early 2013 as a result of being arrested and again in September 2013 for violating the

conditions of her supervision. These occurrences did result in her being in prison for over two

and a half years. However.jt is important to note that While the incarceration was lengthy.fhe

incarceration resulted from her initial arrest and what appears to be her only violation of

supervision. TI1is incarceration did not result from multiple criminal violations and multiple

periods ofincarceration,   We also find that the Mother's incarceration did not prevent the subject

child from being without essential parental care, control or subsistence in light of the fact that the

child was being properly cared for by the biological Father. We also do not believe that the



                                                 20
present record suggests   that the Mother's incapacity cannot or will not be remedied. We note

that the Mother claims that she has been sober for several years. The Petitioner correctly points

out that she was incarcerated for a substantial period of this time. Nonetheless, it is reasonable to

assume that she was provided certain freedoms during her time in thehalfway house. There is

no evidence that she has relapsed. There is evidence that she has completed programs to aide her

rehabilitation. While there is always uncertainty with any individual who is a drug addict that

there may be further drug use 01· further incarceration, there is nothing in this record to suggest

that.theRespondent is more at risk than any other drug addict. Therefore, we are unable to

conclude that there exists evidence that her incapacity will not be remedied. The Mother is now

out of prison and it appears that there are no circumstances that would prevent her from

assuming parental duties. Based on the aforementioned facts, we do not believe that the

Petitioner has proven by clear and convincing evidence that there is a basis for termination

pursuant to23 Pa. C.S.§251l(a)(2)

       The Court believes that it is important to address the written report submitted by

Guardian Ad Litem Counsel. We thank the GuardianAd Litem Counsel for her assistance in this

case and wish to note that we found her written arguments well articulated and comprehensive;

However, we simply interpret the facts of this case differently than the Guardian Ad Litem. As

stated above, we do not believe that the Petitioner has satisfied his burden of proof in this matter.

The Guardian Ad Litern Counsel appears to have concluded that the Petitioner's version of facts

were proven by clear and convincing evidence. This is a factual conclusion that we are simply

unwilling to accept.

       In examining the basis for termination pursuant to 23 Pa. C.S.A§2511 (a)(2) the Guardian.

Ad Litem Counsel sites two cases that she indicates are dispositi ve and applicable   to this case.


                                                 21
These cases eseIn Re: Adoption o.fS.P.,47 A.3d 817 (Pa. 2012) and In Re: Adoption      ofE.A.P,,

944 A.2d 791 (Pa. Super. 2008). Guardian Ad Litem Counsel argues that these two cases are

clearly on point with the present case. We must disagree as we find the present facts sufficiently

distinguishable from these cases.

        In In Re: E.A.P. the Superior Court addressed a case wherein the biological mother was

incarcerated fol' a substantial portion ofE.A.P.'s life. E.A.P. was first adjudicated dependent at

seven months old. The mother was incarcerated more than four times. One of these convictions

was for indecent assault which caused the Mother to obtain sexual offender status. At the time of

the termination hearing; E.A.P. was ten years old and the mother had only been out of prison for

a total of seventeen months of the child's life, having continuously been incarcerated for several

years. E.A.P. had suffered from various emotional disorders. At the time of the hearing, the

child had not lived with the mother for five years and E,A.P. had been in six different foster

homes. The Mother remained incarcerated with an expected parole date several years away.

The trial court concluded that the Mother never really provided parental care for the child, the

mother remained in prison, and may even be unable to care for the child when she was released

due to her untreated sex offender status. The case worker testified at the termination hearing,

that the child probably wouldn't even know the motherif she saw her. In In Re: Adopt ofS.P.,

the Pennsylvania Supreme Court reversed a Superior Court ruling which overturned a trial

court's determination that a father's parental rights should be terminated, The facts ofS.P.

established that the biological mother's parental rights had previously been terminated. At the

time of the Father's termination hearing, the Father had been incarcerated since prior to the

child's birth. He remained incarcerated at the time ofthe termination hearing with his expected

parole speculative. The child in the case suffered from developmental delays which required



                                                22
significant   attention   by various professionals. It was determined that the child would essentially

be in need of constant attention by a caregiver. .In addition to the father's parole being

speculative.Jt was also speculative as to whether or notthe father would be able to obtain

housing, employment or transportation which further presented an issue as to the father's

stability to be a parent. The trial court concluded that the father's situation required the child to

be presently without essential parental care and control. The trial court also felt that it was

speculative as to whether or not the father would have the ability to parent this particular child

with the child's special needs especially in light of the fact that the father had never cared for the

child.

         We believe that the present case is distinguishable in many respects from the cases

described above. In this case, the subject child knows the Biological Mother andthe Biological

Mother has provided parental care for this child for a significant period of the child's life.

Another important distinction is that in the present case the Mother has been released from

incarceration. The Mother has stable housing and there is no evidence to suggest that she is

unable to engage in parental responsibilities. It is also important to note that the present case

does not involve a situation where a child is lingering in foster care without parental care, control

or subsistence. Both of the cases cited by the Guardian Ad Litern counsel involved agency

requests to terminate parental rights to remove a child from foster care.

         Having concluded that the Petitioner has not met his burden to establish a basis for
termination pursuant to 23 Pa. C.S.A. §2511 (a)(l) or (a)(2), the Court need not engage in the best

interest analysis required under §2511 (b ). This analysis is only necessary if a basis for

termination exists pursuant to §2511 (a)(1) or (a)(2). If we.were to engage in a best interest

analysis, the Court believes that the bond that exists between the subject child and J.W. may be



                                                    23
particularly   relevant. However, it Would also be important to consider the history ofthe

relationship between the Respondent K.H. and the subject child which included more than half of

the child's life where the Respondent was either the primary caregiver or an equal caregiver to

the child.     However, in light of our determination that the Petitioner has failed to sustain his

burden pursuant to 23 Pa. C.S.A.§2511 (a)(l) or (a)(2), we decline to further assess the best

interests of the child.

         In light of the above, we enter the following Order:

         0



                                 R




                                                         D




                                                                                E




                                                                                                      R




                                                   24